Citation Nr: 9901510	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include arthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the knees, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
May 1994.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a January 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  In that decision, 
the RO had denied entitlement to service connection for a 
skin disorder, sinusitis and allergic rhinitis, arthritis of 
the lumbar spine and knees, and the residuals of a bilateral 
mandibular osteotomy.  The Board issued a Decision/Remand in 
December 1996 that found that a well-grounded claim for the 
issues of entitlement to service connection for sinusitis and 
allergic rhinitis and the residuals of a bilateral mandibular 
osteotomy.  In the Remand portion of that decision, the Board 
returned to the RO the issues of entitlement to service 
connection for a skin disorder and arthritis of the knees and 
lower back for the purpose of obtaining additional medical 
information.


REMAND

The veteran retired from the US Air Force in May 1994.  Three 
months later, after submitting a claim for VA compensation 
benefits, he underwent a VA General Medical Examination.  
General Medical Exam, August 9, 1994.  Upon the conclusion of 
said exam, the veteran was diagnosed with degenerative joint 
disease of the knees and lumbar spine.  He was not diagnosed 
by history; he received an actual diagnosis of an actual 
disease process.  Despite this, service connection for 
degenerative joint disease of the knees and lumbar spine was 
denied.  VA Form 21-6796, Rating Decision, January 9, 1995.  

As reported, the veteran appealed this decision to the Board.  
As the Board has done above, the Board, in its previous 
Remand, was noted that the veteran was diagnosed with 
degenerative joint disease of the knees and lumbar spine.  
The claim was remanded for the purposes of obtaining 
additional medical information from and about the veteran.  
The requested information was not forthcoming from the 
veteran and, in August 1997, he underwent a Joints Exam.  He 
was diagnosed with recurrent low back pain and bilateral knee 
pain, and degenerative changes per 2507.  The examination 
results were reviewed by the RO; the RO subsequently denied 
service connection for any conditions of the lumbar spine or 
knees, and the claim was returned to the Board for review.

In reviewing the claims folder, it is the opinion of the 
Board that the claim is not ready for final adjudication.  
That is, there appears to be some confusion as to whether the 
veteran now has disabilities of the knees and lumbar spine, 
and if he does have disabilities, what those disabilities 
are.  In 1994, he received a diagnosis of degenerative joint 
disease of the knees and lower back.  Three years later, a 
diagnosis of merely low back and knee pain was given (an 
inference to degenerative changes was made).  In making the 
diagnosis in 1997, the examining physician did not discuss 
the veterans previous diagnosis nor did he explain the 
change of diagnosis.

The United States Court of Veterans Appeals, the Court, in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), in outlining 
the criteria for examining the adequacy of VA examination 
reports, placed a great deal of emphasis on 38 C.F.R. §§ 4.1, 
4.2, 4.41, and 4.42, which require that a complete history of 
the disability at issue be analyzed and discussed by the 
examiner before making any diagnostic conclusions regarding 
the current level of the disability.  The Court also 
referenced the VA Physicians Guide for Disability Evaluation 
Examinations (IB II-56), Sections 1.12, 1.13, and 1.14.  All 
of these provisions require the examiner to consider medical, 
social, and industrial historical data, which necessitates 
obtaining a complete history.  Prior rating decisions should 
also be reviewed in order to track the history of diagnoses 
and disability ratings.  If this is not accomplished, the 
medical examination, and the conclusions made, may be suspect 
to use by the RO, and ultimately the Board.

Therefore, it is the conclusion of the Board that further 
medical development is necessary for clarification of 
diagnosis and for clarification of an incomplete (per the 
guidelines of Schafrath).  In accomplishing this 
clarification, the Board will fulfill its obligation to 
assist the veteran in the development of facts pertinent to 
his claim, and permit a fully informed decision on appeal.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran for the 
names and addresses of all physicians who 
have treated him for any condition, 
disease, or disability of the lumbar 
segment of the spine and the knees since 
his retirement from the US Air Force in 
1994.  Once the RO has obtained the 
necessary release forms, it should then 
obtain and associate with the claims 
folder all treatment records of the 
veteran from such health care providers.  
Of interest are any progress notes and x-
ray films.  Additionally, the RO should 
ask the veteran if he has any copies or 
originals of x-ray films of the lower 
back and knees and progress notes 
thereof.  Any obtained records should be 
included in the claims folder, and if no 
records exist, it should be so noted in 
the record.
 
2.  The RO should request that the 
veteran undergo x-rays of the knees and 
lumbar segment of the spine.  The 
radiologist reading these films should 
then explain, in detail, what is found on 
each film, and compare the most recent 
films with all prior available films of 
the veteran.  The radiologist should also 
review the claims folder and review the 
findings of all prior x-ray films.
 
Then, the radiologist should write a 
detailed report, remarking on the 
presence or absence of each of the 
claimed disabilities.  This report should 
include whether the veteran is now 
currently suffering from any malady of 
the joint, the nature and extent of said 
malady, and, if possible, the etiology 
thereof.
 
If the veteran has been previously 
diagnosed as suffering from a disability, 
such as degenerative joint disease of the 
knees and the lumbar spine, and x-ray 
films no longer show these conditions, an 
explanation for the inconsistency is 
needed.
 
If the veteran is suffering from 
arthritis, the radiologist should 
express an opinion as to its type, i.e., 
traumatic, rheumatoid, degenerative, 
etcetera.  In identifying the type of 
arthritis found, a comment concerning the 
likely etiology will be helpful.
 
The report produced by the radiologist 
must reference the veterans claim folder 
including data from the veterans service 
medical records and previous VA medical 
examinations.
 
3.  Upon completion of the above, the 
veteran should then be afforded a special 
examination of the knees and lumbar spine 
by an orthopaedist who has not previously 
seen or treated the veteran.  A 
differential diagnosis should be offered, 
if possible, among systemic, 
hypertrophic, and degenerative arthritis 
versus that of localized, traumatic 
degenerative arthritis.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
detailed reasoning underlying the final 
diagnosis.  Any comments offered by the 
examining physician should specifically 
reference a review of the veterans 
complete medical records before the 
veterans examination.  The claims folder 
and this Remand are to be made available 
to the examiner for review before the 
examination.
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (. . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.).  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veterans claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
